Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 10/4/2021 has been entered. Claims 15-16 and 21-23 remain pending in this application. Applicants amendments have overcome each and every objection and rejection set forth in the final office action mailed 8/3/2021.
EXAMINER’S AMENDMENT
Claims 1-14 have been cancelled. Applicant’s response to the restriction requirement being made without traverse in the reply filed 6/26/2019 and the cancelled claims not including the all the features of the allowable claims.
Reasons for Allowance
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest all the features of claims 15 or dependents therein.
The following is an Examiner’s statements for reasons for allowance:
Regarding claims 15, Kelly, the closest prior art of record, discloses a method executed by a hand rehabilitation system to provide training of finger flexion-extension and forearm supination-pronation to a user, comprising EMG sensors and a processor to control actuation of the system to control finger assemblies and rotation of a cuff to provide training.  Kelly does not disclose “wherein the forearm of the user rotates as a result of a rotational movement of the rotatable platform, and the forearm supination-pronation are exercised through the rotational movement of the rotatable platform along an inner circumferential surface of a C-shaped ring of the power assistive hand rehabilitation device; and controlling, by an actuator positioning controller in the power assistive hand rehabilitation device, a speed of the rotational movement of the rotatable platform ”, and it would not be obvious to modify Kelly with such a 
Accordingly, claim 15 patentably defines over the prior art.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/S.G./Examiner, Art Unit 3785  

/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799